                                            Case 3:20-cv-07191-SI Document 14 Filed 03/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 20-cv-07191-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   9             v.                                         MOTION TO DIMISS
                                  10     GATES HOTEL, INC.,                                 Re: Dkt. No. 11
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 1, 2021, defendant Gates Hotel filed the instant motion to dismiss plaintiff’s

                                  14   amended complaint in its entirety for failure to state a claim pursuant to FRCP 12(b)6. Dkt. No. 11

                                  15   (Ntc. Of Mot. To Dismiss). Plaintiff’s opposition to the motion was due on February 16, 2021, but

                                  16   nothing was filed. On February 17, 2021, the Court’s courtroom deputy emailed plaintiff’s counsel

                                  17   asking if an opposition would be filed; she received no response. On February 18, 2021 at 8 am,

                                  18   the court’s courtroom deputy emailed plaintiff’s counsel again, this time stating that if no opposition

                                  19   was received by noon that day the motion would be deemed unopposed. Plaintiff’s counsel did not

                                  20   respond to the second email nor has an opposition been filed.

                                  21          Plaintiff’s amended complaint alleges two causes of action (1) violation of the Americans

                                  22   with Disabilities Act and (2) violation of California’s Unruh Act. In short, plaintiff, a California

                                  23   resident and paraplegic who uses a wheelchair for mobility, solely challenges defendant Gates

                                  24   Hotel’s online reservation policies and practices. Dkt. No. 9 ¶ 7 (Amended Complaint). The

                                  25   amended complaint makes clear plaintiff “is not claiming that the hotel has violated any

                                  26   construction-related accessibility standards.” Id.

                                  27          Defendant’s unopposed motion to dismiss the amended complaint in its entirety argues its

                                  28   reservation website complies with federal and state law requirements and points out “at least four
                                            Case 3:20-cv-07191-SI Document 14 Filed 03/02/21 Page 2 of 2




                                   1   courts in the Ninth Circuit have already concluded the type of information provided by [defendant]

                                   2   … on its reservation website … fully complies with the ADA.” Dkt. No. 11-1 at 51 (MP&A ISO

                                   3   Mot. to Dismiss). The Court agrees.

                                   4          As such, defendant’s unopposed motion is granted in full and the amended complaint is

                                   5   DISMISSED with prejudice.

                                   6

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: March 2, 2021

                                  10                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              1
                                  28            For ease of reference, this page number citation refers to the ECF branded number in the
                                       upper right corner of the page.
                                                                                        2
